689 S.E.2d 372 (2009)
STATE of North Carolina
v.
Curtis Isaac MONDY.
No. 440P09.
Supreme Court of North Carolina.
December 10, 2009.
Curtis Isaac Mondy, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of October 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Wilkes County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 10th of December 2009."